CTS Corporation
Form 10-Q
Second Quarter 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(b)

 
DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION 
 
Director Compensation


Employee directors receive no additional compensation for serving on the Board
of Directors or Board Committees. The non-employee director fees established by
the Board on June 7, 2006 are as follows: annual board retainer — $30,000;
annual retainer for each Audit Committee member — $5,000; annual retainer for
each Compensation Committee member — $5,000: annual retainer for each Finance
and Nominating and Governance Committee member — $3,000; annual retainer for
each Leadership Continuity Committee member — $4,000; additional annual retainer
for Audit Committee Chairman — $5,000; additional annual retainer for
Compensation Committee Chairman — $5,000; additional annual retainer for Finance
and Nominating and Governance Chairman — $3,000; additional annual retainer for
Leadership Continuity Committee Chairman — $4,000; meeting fee for each Board or
Committee Meeting — $1,500. All committee meetings, including special meetings
called by the committee chairman, are compensated at the regular meeting fee
rate. Special activity by the committee chairman, as well as any special
activity by another committee member that is requested or approved by the
committee chairman, is also compensated at the regular meeting fee rate.
Non-employee directors are reimbursed by the corporation for reasonable travel
expenses related to their performance of services and for director education
programs.


In 1990, CTS adopted the Stock Retirement Plan for Non-Employee Directors. Under
that plan, a deferred stock unit account was established for each non-employee
director. Through January 2004, 800 common stock units and additional units
representing dividends on CTS common stock paid were credited annually to each
non-employee director’s account. When a non-employee director retires from the
Board, he or she receives one share of CTS common stock for each deferred stock
unit credited to his or her account. On December 1, 2004, the Board of Directors
amended the plan to preclude crediting any additional units to the deferred
stock unit accounts. On December 1, 2004, each non-employee director received a
grant of restricted stock units under the CTS Corporation 2004 Omnibus Long-term
Incentive Plan equivalent to the number of deferred stock units which would have
been credited to the director for 2004 service under the Stock Retirement Plan
for Non-Employee Directors. Under the terms of this award, each non-employee
director will receive one share of CTS common stock for each restricted stock
unit upon retirement from the Board.


In 2002, the Board established a $30,000 annual stock-based compensation target
for each non-employee director. For 2006, the stock-based compensation target
was achieved by awarding each non-employee director 2,500 restricted stock units
under the CTS Corporation 2004 Omnibus Long-term Incentive Plan. The awards were
granted on December 7, 2005 and became distributable on January 10, 2006 absent
a deferral election by the non-employee director. Upon distribution, one share
of CTS common stock for each restricted stock unit is transferred to the
non-employee director. A prototype non-employee director restricted stock unit
agreement has been previously filed with the Commission as an exhibit to CTS’
Annual Report on Form 10-K.


Named Executive Officer Compensation


CTS has employment agreements with Donald K. Schwanz and Vinod M. Khilnani which
have been previously filed with the Commission as exhibits to the corporation’s
Annual Report on Form 10-K. CTS does not have written employment agreements with
the other named executive officers. Annual Salary for the Chief Executive
Officer is determined by the full Board of Directors based on the recommendation
of the Compensation Committee. The annual salary for Donald K. Schwanz set on
June 7, 2006 is $779,300. Annual salary for each other named executive officer
is determined by the Compensation Committee. The annual salaries for each other
named executive officers set June 7, 2006 were as follows: Vinod M. Khilnani —
$364,000; Donald R. Schroeder — $322,200; H. Tyler Buchanan — $256,400; James L.
Cummins — $247,900.


Each named executive officer participates in the CTS Corporation Management
Incentive Plan which has been previously filed with the Commission as an exhibit
to CTS’ Annual Report on Form 10-K. The plan provides cash bonuses determined by
the Compensation Committee, based on achievement of annual performance goals
established by the Committee.


The Compensation Committee has historically awarded stock-based compensation to
named executive officers on an annual basis. On June 7, 2006, the Compensation
Committee awarded each of the named executive officers incentive stock options
under the CTS Corporation 2004 Omnibus Long-term Incentive Plan. Prototype
incentive stock option agreements have been previously filed with the Commission
as an exhibit to the corporation’s Annual Report on Form 10-K. In addition, each
of the executive officers, other than Mr. Schwanz, was awarded Restricted Stock
Units under the CTS Corporation 2004 Omnibus Long-Term Incentive Plan. A
prototype Restricted Stock Unit Agreement is filed herewith.


Mr. Schwanz receives a quarterly perquisite allowance of $4,300. Each other
named executive officer receives a quarterly perquisite allowance of $4,000. Mr.
Schroeder receives an additional $6,700 per month cost-of-living allowance
related to his relocation to Southern California as a result of his appointment
as President of CTS Electronics Manufacturing Solutions, a strategic business
unit of the corporation, during his first thirty-six months in this position.


Each named executive officer has executed a change-in-control severance
agreement which provides severance benefits only upon a change-in-control of
CTS. Prototype change-in-control severance agreements have been previously filed
with the Commission as an exhibit to the corporation’s Annual Report on Form
10-K. On September 30, 2005, CTS issued a notice of non-renewal of these
agreements. As a result, these agreements will expire on December 31, 2007.



